El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
La presente es una apelación contra sentencia dictada por la Corte-de Distrito de San Juan, en un caso de seduc-ción. La acusación y el juicio parecen haber sido celebra-dos en debida forma. La corte condenó al preso á un año de presidio con trabajos forzados, y al pago de las costas. No habiendo ni pliegos de excepciones, ni exposición de hechos, y no pareciendo otro error alguno en los autos, la sentencia dictada por dicha Corte de Distrito debe confir-marse, de acuerdo con la resolución de esta Corte en la causa del Pueblo de Puerto Pico contra Juan de Mata *447Eligier, en cuya, causa el dictamen de la corte fue eiui tido por el Juez Sr. MacLeary.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Higueras y MacLeary,